Citation Nr: 0531871	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, claimed as an elevated prostate specific antigen 
(PSA), as secondary to Agent Orange exposure.

2.  Entitlement to an effective date earlier than April 6, 
2004, for the award of service connection for peripheral 
neuropathy of the right upper extremity.

3.  Entitlement to an effective date earlier than April 6, 
2004, for the award of service connection for peripheral 
neuropathy of the left upper extremity.

4.  Entitlement to an effective date earlier than April 6, 
2004, for the award of service connection for peripheral 
neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than April 6, 
2004, for the award of service connection for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to an effective date earlier than April 6, 
2004, for the award of service connection for erectile 
dysfunction.

7.  Entitlement to an effective date earlier than April 6, 
2004, for the award of special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to May 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a disability characterized as an elevated prostate 
specific antigen (PSA), as secondary to Agent Orange 
exposure.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in April 2003.  In April 2004, the appellant appeared 
at a videoconference hearing held before the undersigned.  

In December 2004, the Board remanded this case to the Appeals 
Management Center (AMC) in order to obtain additional 
information and to address due process concerns.  In the 
meantime, while the claims file was at the Board and then at 
the Appeals Management Center (AMC), action was expeditiously 
taken by the RO on other claims.  While this resulted in a 
grant of service connection for prostate cancer at a much 
earlier date than if the RO had waited until all appellate 
action was completed, through no fault of the RO, it has also 
resulted in some minor procedural mix-ups, as explained 
below.  

First, in a November 2004 rating decision, the RO granted 
service connection for prostate cancer, status post bilateral 
pelvic lymphadenectomy and radical retropubic prostatectomy, 
rated as 100 percent disabling as of August 10, 2004.  
Subsequently, in April 2005, the Appeals Management Center 
(AMC) issued a statement of the case addressing the issue of 
an earlier effective date for service connection.  However, 
the November 2004 rating decision constituted a complete 
grant of the benefit sought, which was service connection.  
The effective date of the grant of service connection is a 
"downstream" issue, and requires a new appeal (with a 
separate notice of disagreement, statement of the case, and 
substantive appeal).  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  In this case, the veteran has not 
expressed disagreement with that issue, nor did he respond to 
the statement of the case erroneously issued.  Although the 
representative, in his informal hearing presented to the 
Board in September 2005, alluded to the issue, the issue was 
not certified to the Board, and the statement does not 
constitute a notice of disagreement with the effective date.  
See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2005); see also Hamilton v. Brown, 39 F.3d 1574, 1582-85 
(Fed. Cir 1994); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  The issue of entitlement to an effective date 
earlier than August 10, 2004, for the award of service 
connection for prostate cancer is accordingly not before the 
Board at this time, and will not be addressed herein. 

On the other hand, in an October 2004 statement, the veteran 
did express disagreement with the effective date in April 
2004, assigned for the award of service connection for 
peripheral neuropathy of both upper and lower extremities, 
for the award of service connection for erectile dysfunction, 
and for the award of special monthly compensation based on 
loss of use of a creative organ, as set forth on the title 
page of this decision.  The veteran must be furnished a 
statement of the case on these issues, and he must be given 
the opportunity to appeal that issue by thereafter filing a 
timely substantive appeal.  A remand for this purpose is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC).


FINDING OF FACT

An elevated PSA reading, as shown on diagnostic testing, is 
not a disability for service connection purposes.


CONCLUSION OF LAW

The criteria for the award of service connection for elevated 
PSA readings are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his initial claim received in January 2001, the veteran 
sought service connection for an elevated prostate specific 
antigen (PSA), contending that this diagnostic result was the 
product of inservice exposure to Agent Orange.  This issue 
was developed for appellate consideration.  Subsequently, the 
veteran was diagnosed with prostate cancer in August 2004, 
and, accordingly, the RO granted service connection for the 
condition.  However, the claim for an elevated PSA-
considered as a separate issue-remained on appeal.  Although 
the veteran said, in a March 2005 statement, that he was 
"really not exactly sure that this appeal is for," noting, 
in part, that he had been granted a 100 percent rating for 
prostate cancer, he did not formally withdraw the issue of 
service connection for an elevated PSA.  Therefore, the issue 
must be addressed.  


The Veterans Claims Assistance Act (the VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Similarly, in a recent 
precedential opinion, VA's General Counsel held that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
veteran in developing evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.  VA General Counsel opinions are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2003).  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001), and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim").

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations that pertain 
to the definition of what constitutes a disability for the 
purpose of service connection.  As explained below, this 
matter is dependent upon the pertinent law and regulations, 
and not the facts.  No additional amount of development could 
alter the factual record in this case.  VA therefore has no 
further duty to notify the veteran of evidence needed to 
substantiate this claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
such evidence could conceivably exist.  Thus, no further 
assistance would aid him in substantiating his claim for 
service connection for elevated PSA readings before the Board 
at this time.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated PSA test represents only a laboratory finding, and 
not an actual disability in and of itself for which VA 
benefits can be awarded.  

Therefore, elevated prostate specific antigen, alone, is not 
a "disability" for VA compensation benefits purposes, and 
service connection cannot be awarded for a disability so 
characterized.  As noted above, however, service connection 
has in fact been granted for prostate cancer, based on the 
presumption of association with Agent Orange exposure.  
Service connection for an elevated PSA, alone, is denied, 
however.



ORDER

Service connection for an elevated prostate specific antigen 
(PSA), as secondary to Agent Orange exposure is denied.


REMAND

As noted above, In an October 2004 rating action, the RO 
granted service connection for peripheral neuropathy of the 
right upper extremity, for peripheral neuropathy of the left 
upper extremity, for peripheral neuropathy of the right lower 
extremity, for peripheral neuropathy of the left lower 
extremity, and for erectile dysfunction.  The RO at that time 
also awarded special monthly compensation based on loss of 
use of a creative organ.  An effective date of April 16, 
2004, was found to be the appropriate effective date for each 
of these awards.  The veteran indicated disagreement with the 
assignment of that effective date.  In November 2004, the RO 
found that an effective date of April 6, 2004, was in fact 
the appropriate effective date for the award of these 
benefits.  This does not constitute a full grant of the 
benefits sought, and does not extinguish the veteran's notice 
of disagreement, particularly since the veteran referred to 
events in 2002 and 2003 in his notice of disagreement.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  The RO has not yet issued a statement of the case 
(SOC) as to these issues.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Appeals for Veterans 
Claims held that in circumstances where a notice of 
disagreement is filed, but an SOC has not been issued, the 
Board must remand the claim to direct that an SOC be issued.  
However, the issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997)

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  Send the veteran and his 
representative a letter containing the 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing him 
of the information and medical or lay 
evidence that is necessary to 
substantiate his claims for earlier 
effective dates for the grant of service 
connection for peripheral neuropathy of 
both upper and lower extremities, and 
erectile dysfunction, and for the award 
of special monthly compensation based on 
loss of use of a creative organ.  He 
should specifically be requested to 
provide any evidence in his possession 
that pertains to the claims.  

2.  After taking any appropriate action, 
based on the veteran's response (if any), 
furnish the veteran and his representative 
an SOC pertaining to the issues of 
entitlement to an effective date earlier 
than April 6, 2004, for the award of 
service connection for peripheral 
neuropathy of the right upper extremity, 
for the award of service connection for 
peripheral neuropathy of the left upper 
extremity, for the award of service 
connection for peripheral neuropathy of 
the right lower extremity, for the award 
of service connection for peripheral 
neuropathy of the left lower extremity, 
for the award of service connection for 
erectile dysfunction, and for the award of 
special monthly compensation based on loss 
of use of a creative organ.  The veteran 
should also be informed that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of these  additional 
issues.  If no appeal is filed, the issues 
should not be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KAY HUDSON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


